                        IN THE UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


JRS PARTNERS, GP, et al.                     )
      Plaintiff(s)                           )
                                             )
v.                                           )       Case No. 3:17-1258
                                             )       Judge Richardson /Frensley
                                             )
CHRIS WARREN, et al.                         )
      Defendant(s)                           )


                                            ORDER

       This case was referred to the undersigned on November 15, 2018, for customized case

management. Docket No. 73. On June 10, 2019, Defendant Brandy K. Warren filed an Answer

to Complaint and Motion to Dismiss. Docket No. 99.

       Pursuant to Rule 12 Fed.R.Civ.P., and the Local Rules of this Court 7.01(a), the response

should be filed within 14 days of the filing of the Motion, optional replies are due within seven

(7) days after the filing of the response. Any filings made related to the Motion to Dismiss (for

example: extensions of time, exceed the page limits, seal documents, or make manual filings)

shall be considered by the Honorable Eli J. Richardson, District Judge.

       IT IS SO ORDERED.

                                                     ________________________________
                                                     JEFFERY S. FRENSLEY
                                                     United States Magistrate Judge
